

Exhibit 10.2.11
 
 
 
Regeneron Pharmaceuticals, Inc. 
 
ID: [           ] 
Notice of Grant of Stock Options 
777 Old Saw Mill River Road 
and Option Agreement for Time-Based Vesting 
Tarrytown, New York 10591 
Option Awards 
 
 
 
[OPTIONEE NAME] 
Option Number: 
  [           ] 
[OPTIONEE ADDRESS] 
Plan: 
  [           ] 
 
ID 
  [           ] 
 



Effective <date> (the “Grant Date”) you have been granted a Non-Qualified Option
to buy [    ] shares of Regeneron Pharmaceuticals, Inc. (the “Company”) stock at
$[    ] per share.
The total option price of the shares granted is $[    ].
Shares in each period will become fully vested on the date shown.
Shares 
 
Vest Type 
 
Full Vest 
 
Expiration Date 
** 
 
On Vest Date 
 
[__/__/__]** 
 
[10 years from Grant Date] 
** 
 
On Vest Date 
 
[__/__/__]** 
 
[10 years from Grant Date] 
** 
 
On Vest Date 
 
[__/__/__]** 
 
[10 years from Grant Date] 
** 
 
On Vest Date 
 
[__/__/__]** 
 
[10 years from Grant Date] 
 
 
 
 
 
 
 
The Non-Qualified Stock Option expires on [           ]*** (the “Expiration
Date”).

 
 
 
You and the Company agree that these options are granted under and governed by
the terms and conditions of the Amended and Restated Regeneron Pharmaceuticals,
Inc. 2014 Long Term Incentive Plan, as amended from time to time, and the
enclosed Option Agreement, both of which are attached and made a part of this
document.
 

 ____________________

**
 
Options for executive officers will vest in approximately equal annual 25%
installments. Full Vest Dates will occur on the first, second, third and fourth
anniversaries of the Grant Date.
 
***
 
Date to be 10 years from the Grant Date.











        

--------------------------------------------------------------------------------





REGENERON PHARMACEUTICALS, INC.
Non‑Qualified Stock Option
OPTION AGREEMENT
PURSUANT TO
THE AMENDED AND RESTATED REGENERON PHARMACEUTICALS, INC.
2014 LONG‑TERM INCENTIVE PLAN


THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Stock Options (the “Grantee”). Any capitalized term used but not defined in this
Agreement shall have the meaning given to such term in the Plan (as defined
below).
WHEREAS, the Grantee is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Grantee the opportunity to
acquire or enlarge the Grantee’s stock ownership in the Company so that the
Grantee may have a direct proprietary interest in the Company’s success; and
WHEREAS, the Committee administering the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long‑Term Incentive Plan (as amended from time to
time, the “Plan”) has granted (as of the effective date of grant specified in
the Notice of Grant of Stock Options) to the Grantee a Stock Option to purchase
the number of shares of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), as set forth in the Notice of Grant of Stock Options.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.    Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Grantee, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, the option (the “Option”) to
purchase from the Company all or any part of an aggregate of shares of Common
Stock at the purchase price per share as shown on the Notice of Grant of Stock
Options. No part of the Option granted hereby is intended to qualify as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
2.    Vesting; Exercise. (a) The Option becomes exercisable in installments as
provided on the Notice of Grant of Stock Options. To the extent that the Option
has become exercisable with respect to the number of shares of Common Stock as
provided on the Notice of Grant of Stock Options and subject to the terms and
conditions of the Plan, including without limitation, Sections 7(c)(1) (if
applicable) and 7(c)(2) of the Plan, the Option may thereafter be exercised by
the Grantee, in whole or in part, at any time or from time to time prior to the
expiration of the Option in accordance with the requirements set forth in
Section 7(c)(3) of the Plan, including, without limitation, the filing of such
written form of exercise notice as may be provided by the Company, and in
accordance with applicable tax and other laws. In addition to the methods of
payment described in Section 7(c)(3) of the Plan, the Grantee shall be eligible
to pay for shares of Common Stock purchased upon the exercise of the Option by
directing the Company to withhold shares of Common Stock that would otherwise be
issued pursuant to the Option exercise having an aggregate Fair Market Value (as
measured on the date of exercise) equal to the aggregate Option exercise price
due upon such exercise. The Company shall have the right to require the Grantee
in connection with the exercise of the Option to remit to the Company in cash an
amount sufficient to satisfy any federal, state and local withholding tax
requirements related thereto.
(b)The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall become entitled to exercise the Option with respect to the number
of shares of Common Stock granted as indicated provided that the Grantee has not
incurred a termination of employment or service with the Company and all
Subsidiaries (the Company and all Subsidiaries shall be referred to herein,
collectively, as the “Employer,” and no termination of employment or service
shall be deemed to take place unless the Grantee is no longer employed by or
providing service to the Employer) prior to such date. There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on such Full Vest Dates. No vesting shall occur after such date as the
Grantee ceases to be employed by or provide services to the Employer and the
entire unvested portion of the Option shall be forfeited at such time. The
provisions of this Section 2(b) are subject to (i) the provisions set forth in
the Notice of Grant of Stock Options or any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Grantee (or otherwise applicable to the
Grantee) on the date of grant specified in the Notice of Grant of Stock Options
and (ii) the Committee’s determination in accordance with Section 7(e) of the
Plan.
(c) Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Stock Options to the contrary, but subject to the provisions
of any employment agreement, consulting agreement, change in control agreement
or plan, or similar agreement or plan in effect between the Employer and the
Grantee (or otherwise applicable to the Grantee) on the date of grant specified
in the Notice of Grant of Stock Options, the Option shall be fully vested on the
date of termination of the




1

--------------------------------------------------------------------------------




Grantee’s employment with the Employer if the Grantee’s employment with the
Employer is terminated on or within two years after the occurrence of a Change
in Control by the Employer (other than for Cause) or by the Grantee for Good
Reason. Except as otherwise provided in any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Grantee (or otherwise applicable to the
Grantee) on the date of grant specified in the Notice of Grant of Stock Options,
if the application of the provision in the foregoing sentence, similar
provisions in other stock option or restricted stock grants, and other payments
and benefits payable to the Grantee upon termination of employment with the
Employer (collectively, the “Company Payments”) would result in the Grantee
being subject to the excise tax payable under Section 4999 of the Code (the
“Excise Tax”), the amount of any Company Payments shall be automatically reduced
to an amount one dollar less than an amount that would subject the Grantee to
the Excise Tax; provided, however, that the reduction shall occur only if the
reduced Company Payments received by the Grantee (after taking into account
further reductions for applicable federal, state and local income, social
security and other taxes) would be greater than the unreduced Company Payments
to be received by the Grantee minus (i) the Excise Tax payable with respect to
such Company Payments and (ii) all applicable federal, state and local income,
social security and other taxes on such Company Payments. If the Company
Payments are to be reduced in accordance with the foregoing, the Company
Payments shall be reduced as mutually agreed between the Employer and the
Grantee or, in the event the parties cannot agree, in the following order: (1)
acceleration of vesting of any option where the exercise price exceeds the fair
market value of the underlying shares at the time the acceleration would
otherwise occur; (2) any lump-sum severance based on a multiple of base salary
or bonus; (3) any other cash amounts payable to the Grantee; (4) any benefits
valued as parachute payments; and (5) acceleration of vesting of any equity not
covered by (1) above.


3.    Option Term. (a) Except as otherwise provided in the next sentence or in
the Plan, the Option shall expire on the tenth anniversary of the grant of the
Option as shown on the Notice of Grant of Stock Options. In the event of
termination of employment or service with the Employer, except as set forth in
any employment agreement, consulting agreement, change in control agreement or
plan, or similar agreement or plan in effect between the Employer and the
Grantee (or otherwise applicable to the Grantee) on the date of grant specified
in the Notice of Grant of Stock Options, or as may be otherwise determined by
the Committee in accordance with Section 7(e) of the Plan, the vested portion of
the Option shall expire on the earlier of (i) the tenth anniversary of this
grant, or (ii)(A) subject to (E) below, three months after such termination if
such termination is for any reason other than death, retirement (as defined in
the Company’s employee handbook as in effect on the date hereof), or long‑term
disability, (B) the tenth anniversary of this grant if such termination is due
to the Grantee’s retirement (as defined in the Company’s employee handbook as in
effect on the date hereof) [or the Grantee’s death]1, (C) one year after the
termination if such termination is due to the Grantee’s [death or]2 long‑term
disability, (D) the occurrence of the Cause event if such termination is for
Cause or Cause existed at the time of such termination (whether then known or
later discovered) or (E) one year after such termination if such termination is
at any time within two years after the occurrence of a Change in Control and is
by the Employer without Cause or by the Grantee for Good Reason.
(b)For purposes of this Agreement, “Cause” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Company
and the Grantee (or otherwise applicable to the Grantee) on the date of grant
specified in the Notice of Grant of Stock Options (or where there is such an
agreement or plan but it does not define “cause” (or words of like import)) (A)
the willful and continued failure by the Grantee substantially to perform his or
her duties and obligations to the Employer (other than any such failure
resulting from his or her incapacity due to physical or mental illness),
including without limitation, repeated refusal to follow the reasonable
directions of the Employer, violation of the Employer’s Code of Business Conduct
and Ethics, knowing violation of law in the course of performance of the duties
of the Grantee’s employment with the Employer, repeated absences from work
without a reasonable excuse, or intoxication with alcohol or illegal drugs while
on the Employer’s premises during regular business hours; (B) fraud or material
dishonesty against the Employer; or (C) a conviction or plea of guilty or nolo
contendere to a felony or a crime involving material dishonesty; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Grantee (or otherwise applicable to the Grantee) on the date of
grant specified in the Notice of Grant of Stock Options that defines “cause” (or
words of like import), as defined under such agreement or plan. For purposes of
this Section 3(b), no act, or failure to act, on a Grantee’s part shall be
considered “willful” unless done, or omitted to be done, by the Grantee in bad
faith and without reasonable belief that his or her action or omission was in
the best interest of the Employer. Any determination of Cause made prior to a
Change in Control shall be made by the Committee in its sole discretion.
__________________________
1 Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.
2 Not applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.










2

--------------------------------------------------------------------------------




(c)For purposes of this Agreement, “Good Reason” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Employer
and the Grantee (or otherwise applicable to the Grantee) on the date of grant
specified in the Notice of Grant of Stock Options (or where there is such an
agreement or plan but it does not define “good reason” (or words of like
import)) a termination of employment by the Grantee within one hundred and
twenty (120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Grantee to the Employer that Grantee intends to terminate
his employment hereunder for one of the reasons set forth below: (A) (1) any
material diminution in the Grantee’s duties and responsibilities from those
which existed immediately prior to a Change in Control (except in each case in
connection with the termination of the Grantee’s employment for Cause or as a
result of the Grantee’s death, or temporarily as a result of the Grantee’s
illness or other absence), or (2) the assignment to the Grantee of duties and
responsibilities materially inconsistent with the position held by the Grantee;
(B) any material breach by the Employer of any material provision of any written
agreement with the Grantee or failure to timely pay any compensation obligation
to the Grantee; (C) a reduction in the Grantee’s annual base salary or target
bonus opportunity (if any) from that which existed immediately prior to a Change
in Control; or (D) if the Grantee is based at the Employer’s principal executive
office, any relocation therefrom or, in any event, a relocation of the Grantee’s
primary office of more than fifty (50) miles from the location immediately prior
to a Change in Control; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or plan, or similar
agreement or plan in effect between the Employer and the Grantee (or otherwise
applicable to the Grantee) on the date of grant specified in the Notice of Grant
of Stock Options that defines “good reason” (or words of like import), as
defined under such agreement or plan[; provided, however, that any such
definition shall be deemed, solely for purposes of this Agreement, to include as
one of the reasons that the employment of Leonard S. Schleifer, M.D., Ph.D. with
the Company under the Amended and Restated Employment Agreement, dated as of
November 14, 2008, by and between Dr. Schleifer and the Company, as in effect
from time to time (the “Employment Agreement”), has ended due to Dr. Schleifer’s
Involuntary Termination (as defined in the Employment Agreement)]3.
4.    Restrictions on Transfer of Option. The Option granted hereby shall not be
transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.
5.    Rights of a Shareholder. The Grantee shall have no rights as a shareholder
with respect to any shares of Common Stock subject to this Option prior to the
date of issuance to the Grantee of a certificate or certificates or book-entry
registration or registrations for such shares. Except as provided in Section
3(c) of the Plan, no adjustment shall be made for dividends in cash or other
property, distributions, or other rights with respect to such shares for which
the record date is prior to the date upon which the Grantee shall become the
holder of record therefor.
6.    Compliance with Law and Regulations. This Agreement, the award hereunder
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company shall be
under no obligation to effect the registration pursuant to federal securities
laws of any interests in the Plan or any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. The Company
shall not be obligated to cause to be issued or delivered any certificates or
register book entries evidencing shares of Common Stock pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates or the registration of such book
entries is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Committee may require, as a condition of the
issuance and delivery of certificates or the registration of book entries
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations, and that such
certificates and book entries bear or be subject to such legends, as the
Committee, in its sole discretion, deems necessary or desirable. Except to the
extent preempted by any applicable federal law, this Agreement shall be
construed and administered in accordance with the laws of the State of New York
without reference to its principles of conflicts of law.
__________________________
3 Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.






3

--------------------------------------------------------------------------------








7.    Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof, which are
incorporated herein by reference. To the extent that this Agreement is silent
with respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.
8.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Employer, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has
terminated employment, to the last address for the Grantee indicated in the
records of the Employer, or such other address as the relevant party shall
specify at any time hereafter in accordance with this Section 8.
9.    No Obligation to Continue Employment. This Agreement does not guarantee
that the Employer will employ the Grantee for any specified time period, nor
does it modify in any respect the Grantee’s employment or compensation.
10.    Recoupment. By entering into this Agreement and accepting the award
hereunder, the Grantee agrees to be bound by the terms of the Company’s Policy
Regarding Recoupment or Reduction of Incentive Compensation for Compliance
Violations, as in effect from time to time (or any successor policy thereto)
(the “Recoupment Policy”), and further acknowledges and agrees that the
Recoupment Policy shall apply to the Option and any shares of Common Stock
issued pursuant thereto.








4